Case: 13-15647    Date Filed: 02/13/2015   Page: 1 of 2


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 13-15647
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 1:10-cv-00067-CG-C



PATRICK JOSEPPH CHAREST,

                                                             Petitioner - Appellant,

                                      versus


BILLY MITCHEM,

                                                            Respondent - Appellee.

                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                          ________________________

                                (February 13, 2015)

Before HULL, MARTIN, and FAY, Circuit Judges.

PER CURIAM:

      Patrick Joseph Charest, proceeding pro se, appeals the district court’s order

dismissing his 28 U.S.C. § 2254 petition on jurisdictional grounds and, in the
               Case: 13-15647     Date Filed: 02/13/2015     Page: 2 of 2


alternative, denying it as an abuse of the writ and untimely. The district court

granted a certificate of appealability on the following question:

      Whether Charest’s current habeas petition was a second or successive
      petition and subject to dismissal for lack of jurisdiction, or whether his
      2005 sentence modification did not constitute a new and intervening
      judgment which, pursuant to Magwood v. Patterson, 561 U.S. 320,
      130 S. Ct. 2788 (2010), would restart the one-year period for filing a
      habeas petition.

We conclude that this COA was improvidently granted because it fails to indicate

that jurists of reason would find Charest’s underlying jurisdictional arguments

debatable, insofar as he needed to make a substantial showing of the denial of a

constitutional right. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473,

484, 120 S. Ct. 1595, 1604 (2000). We therefore vacate the COA and remand to

the district court to consider whether Charest has made a substantial showing of the

denial of a constitutional right, in conformity with Slack. See Spencer v. United

States, No.10-10676, ___ F.3d ___, ___, 2014 WL 6234529, at *4 (11th Cir. Nov.

14, 2014) (en banc) (“Going forward, a certificate of appealability, whether issued

by this Court or a district court, must specify what constitutional issue jurists of

reason would find debatable. . . . A failure to specify that issue would violate the

text enacted by Congress . . . and will result in the vacatur of the certificate.”).

      The certificate of appealability is VACATED, and the case is

REMANDED.



                                            2